Citation Nr: 0843174	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-24 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to the veteran's service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to the veteran's service-connected diabetes mellitus.

3. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, claimed as secondary to the 
veteran's service-connected diabetes mellitus.

4. Entitlement to service connection for edema of the lower 
extremities, claimed as secondary to the veteran's service-
connected diabetes mellitus. 

5. Entitlement to service connection for a left eye disorder, 
claimed as secondary to the veteran's service-connected 
diabetes mellitus.
6. Entitlement to service connection for a right eye 
disorder, claimed as secondary to the veteran's service-
connected diabetes mellitus.

7. Entitlement to service connection for atherosclerotic 
peripheral vascular disease, claimed as secondary to the 
veteran's service-connected diabetes mellitus.

8. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

9. Entitlement to service connection for depression, to 
include as secondary to his service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2004, October 2006, and February 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in June 2007.  A transcript of 
the hearing is associated with the claims file.  

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Peripheral neuropathy of the left lower extremity is not 
etiologically related to service-connected diabetes mellitus.

2. Peripheral neuropathy of the right lower extremity is not 
etiologically related to service-connected diabetes mellitus.

3. Edema of the lower extremities is not etiologically 
related to service-connected diabetes mellitus.

4. Bilateral upper extremity peripheral neuropathy is not 
etiologically related to service-connected diabetes mellitus.

5. A left eye disorder is not etiologically related to 
service-connected diabetes mellitus.

6. A right eye disorder is not etiologically related to 
service-connected diabetes mellitus.

7. Atherosclerotic peripheral vascular disease is 
etiologically related to service-connected diabetes mellitus.

8. The veteran is not shown to have engaged in combat with 
the enemy.

9.  There is no evidence of record corroborating the 
veteran's claimed in-service stressors. 

10.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the left lower extremity is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2008).

2. Peripheral neuropathy of the right lower extremity is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2008).

3. Bilateral upper extremity peripheral neuropathy is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2008).

4. Edema of the lower extremities is not proximately due to 
or the result of service-connected diabetes mellitus.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008).

5. A left eye disorder is not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2008).

6. A right eye disorder is not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2008).

7. Atherosclerotic peripheral vascular disease is proximately 
due to service-connected diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2008).

8. PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2005 with regard to his left leg 
neuropathy, May 2006 with regard to PTSD, depression, edema, 
and neuropathy claims, August 2006 with regard to his PTSD 
claim only, and January 2007 with regard to his 
atherosclerotic peripheral vascular disease claim.  An 
additional letter with respect to all claims was sent in 
January 2008.  As the veteran's left leg neuropathy claim was 
originally denied in a February 2004 rating decision, the 
March 2005 letter was not timely.  However, the May 2006, 
August 2006, and January 2007 letters were timely sent, prior 
to the initial rating decisions on the relevant claims in 
October 2006 and February 2007.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in March 2005, May 2006, 
January 2007, and January 2008 informed the veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claims, and his and 
VA's obligations in providing such evidence for 
consideration.  The August 2006 letter was specific to 
information not yet received in relation to the veteran's 
PTSD.    

Failure to provide pre-adjudicative notice of any of the VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that the January 2008 letter was followed by an SSOC in April 
2008.  Thus, the timing problem as to the notice for the 
veteran's left leg peripheral neuropathy claim was rectified. 

With regard to the notice requirements under Dingess/Hartman, 
the January 2008 letter provided notice as to the 
substantiation of disability ratings and effective dates.  
Although the timing of this notice was also defective, the 
Board finds no prejudice to the veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with VA examinations.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of January 2004, April 2007, and April 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  

The Board notes that the veteran provided the April 2008 VA 
examiner with a physician statement about an NCV report and 
neither the statement nor the report is of record.  However, 
neither the veteran nor the examiner identifies the 
physician, and the veteran did not provide the statement or 
report to VA or authorize VA to obtain them.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to make efforts to obtain 
these records identified by the veteran.  As such, the Board 
finds that VA satisfied its duty to assist the veteran in 
attempting to obtain available, relevant records. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to 
decide the claim.  Of the claims herein decided, the veteran 
has not been afforded VA examinations with regard to his 
claims for service connection for edema of the lower 
extremities, left or right eye disorders, or PTSD.  In this 
case, the Board first notes that the veteran was scheduled 
for multiple VA examinations in July 2006 to which he failed 
to report.  He did not submit good cause for such failure 
and, thus, the examinations were not rescheduled.  With 
respect to the left eye claim, the Board notes that the 
record contains substantial evidence documenting the etiology 
of the left eye disorder, to include the report of a January 
2004 VA examination that was in reference to the veteran's 
diagnosis of diabetes mellitus.  Therefore, any opinion from 
a VA examiner relating the veteran's left eye disorder to his 
diabetes mellitus could only be based on the veteran's own 
statements and accounts of the evidence.  With respect to the 
edema, right eye, and PTSD claims, as the evidence does not 
reflect a diagnosis of any of these disorders, a VA 
examination to determine their etiology is not warranted.  
Moreover, the record reveals no verified stressors for the 
veteran's claimed PTSD, and any diagnosis of PTSD would 
therefore not meet the criteria for service connection for 
PTSD.  Therefore, the Board finds that a VA examination is 
not necessary with respect to these claims.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Claims for disorders of the bilateral upper 
and lower extremities and bilateral eyes

The veteran contends that he suffers from peripheral 
neuropathy of the bilateral upper and lower extremities, 
edema of the lower extremities, and a bilateral eye disorder 
as a result of his service-connected diabetes mellitus, with 
which he was diagnosed in 2003.  Thus, he argues that service 
connection is warranted for these disorders on a secondary 
basis.  

The Board notes that the veteran does not contend, nor does 
the record reflect, that any of these disorders are 
presumptively or directly related to his military service.  
In this regard, the Board observes that the veteran's service 
treatment records are negative for any complaint, treatment, 
or diagnosis for any of the above disorders.  
Moreover, although the veteran is presumed to have been 
exposed to herbicides as part of service in the Republic of 
Vietnam, the evidence does not reflect a diagnosis of 
peripheral neuropathy of any extremity within weeks or months 
of herbicide exposure that resolved within two years of onset 
so as to warrant presumptive service connection for such 
disorder due to herbicide exposure.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), Note.  Thus, the analysis for 
the above disorders will be limited to secondary service 
connection. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection and the evidence required under Allen and 38 
C.F.R. § 3.310 in the January 2008 letter.  Thus, the Board 
finds no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's service connection 
claim.  See Bernard at 393-94.  

Peripheral neuropathy of the right leg and upper extremities, 
edema of the lower extremities, and a right eye disorder

With regard to the right leg, the record does not demonstrate 
that the veteran has a current diagnosis of right leg 
peripheral neuropathy.  Several private treatment records 
indicate that the veteran had peripheral neuropathy, but they 
did not indicate in which extremity.  An NCV/EMG report dated 
in January 2002 does not indicate the presence of neuropathy 
of either leg, but shows findings consistent with posterior 
primary rami spinal root irritation in the lower lumbar 
paraspinous region.  Moreover, in his October 2004 letter, 
Dr. LO states that he is treating the veteran for peripheral 
neuropathy of the left leg, but does not address the 
veteran's right leg.  

The April 2008 VA examiner referenced a letter from a 
physician that the veteran brought to the examination that 
stated that an NCV showed normal nerve conduction velocity, 
except for absent plantar sensory latencies bilaterally 
consistent with neuropathy.  However, the actual report was 
not available to the examiner and is not in the claims 
folder.  The VA examiner also did not provide a diagnosis for 
the right leg, and the Board notes that the examination 
report indicates there was no decreased sensation in the 
right leg upon clinical examination.  Based on the above, the 
Board determines that a preponderance of the evidence is 
against a finding that the veteran has a current diagnosis of 
peripheral neuropathy of the right leg. 

With regard to the upper extremities, VA treatment records 
reveal that the veteran has reported tingling in his hands 
and wrists when at a computer.  However, the record does not 
show a diagnosis was assigned to this complaint.  Further, no 
other treatment records reveal complaints with regard to the 
upper extremities, although the Board does note that the 
veteran was diagnosed with cervical disc disease in 1998 upon 
complaints of pain in his neck.  In light of this evidence, 
the Board must conclude that the veteran does not have a 
current diagnosis of peripheral neuropathy of the upper 
extremities.  

The veteran has also claimed edema of the lower extremities.  
Private treatment records dated through 2006 specifically 
state that there was no edema present at the time of 
treatment; however, the April 2008 VA examiner notes the 
presence of edema of the lower extremities.  Thus, the Board 
acknowledges that the veteran does suffer from edema of the 
lower extremities.  Nevertheless, the Board observes that 
edema may be a symptom of numerous disabilities, but it is 
not a disability in and of itself.  There is also no medical 
evidence of record, to include the April 2008 VA examination, 
that assigns a diagnosis to the veteran's edema or relates it 
to his service-connected diabetes mellitus.  

Finally, the Board observes that there is no disability of 
the right eye reflected in the medical evidence.  VA 
treatment records indicate that he veteran suffers from low 
vision in his right eye.  The exact cause of this low vision 
is not specified.  The Board notes loss of visual acuity due 
to refractive error is excluded, by regulation, from the 
definition of disease or injury for which veteran's benefits 
are authorized if incurred or aggravated in service.  38 
C.F.R. §§ 3.303(c), 4.9.   

Private treatment records state that the veteran has diabetic 
retinopathy; however, a June 2007 VA treatment record states 
that the veteran's most recent (March 2007) diabetic eye 
examination was normal.  Moreover, these private records are 
related to treatment for the veteran's vascular disorders, 
and there is no indication that this diagnosis was based on 
contemporaneous examination of the veteran or review of 
treatment records.  Rather, the diagnosis appears to be based 
solely on the veteran's report of medical history and 
symptoms as opposed to knowledge gained from medical records 
or examination.  Therefore, these records are not probative 
of the claim.  Additionally, a May 2007 letter from Dr. FS, 
one of the veteran's vascular surgeons, which states that the 
veteran has diabetic retinopathy followed by an 
ophthalmologist, may be deemed not probative of a diagnosis 
for the same reasons.  It is clear from Dr. FS' statement 
that he is not directly involved in the veteran's eye care, 
and there is no indication that he has reviewed the veteran's 
ophthalmologic records.

Finally, the Board observes that a private treatment record 
dated in July 2007 advised that the veteran should be 
followed for possible diabetic retinopathy, but VA treatment 
records through September 2008 do not reveal that diabetic 
retinopathy had developed.  Based on the above, the Board 
determines that the veteran does not have a disorder of the 
right eye.  

Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the 
reasons discussed above, the criterion of a current 
disability has not been met with regard to the claims for 
peripheral neuropathy of the right leg, peripheral neuropathy 
of the upper extremities, edema of the lower extremities, and 
a right eye disorder.  Therefore, service connection for 
these disorders is not warranted. 

        Peripheral neuropathy of the left leg

According to the medical evidence, the veteran has frequently 
complained of tingling in his left leg, and an October 2004 
letter by Dr. LO states that he is treating the veteran for 
peripheral neuropathy of his lower left leg.  Further, at his 
April 2008 VA examination, the examiner diagnosed minimal 
peripheral neuropathy of the left leg.  Thus, the veteran has 
a current diagnosis of peripheral neuropathy of the left leg.  

However, there is no competent and probative medical evidence 
stating that the veteran's left leg neuropathy is a result of 
his service-connected diabetes mellitus.  In this regard, the 
Board also notes that there are conflicting medical opinions 
of record regarding the etiology of the veteran's left 
peripheral neuropathy.  

First, the Board observes that the April 2008 VA examiner 
opined that it is less likely than not that the veteran's 
left peripheral neuropathy is due to his diabetes mellitus.  
In support of this statement, he cited multiple other health 
factors for the veteran to include peripheral vascular 
disease, non-compliance with hypertension medication, thirty 
year smoking history, atherosclerotic coronary artery 
disease, and obesity.  He further stated that he could not 
determine the proximate cause of the disorder without 
resorting to speculation.  As the examiner reviewed the 
entire claims folder and indicated the basis for both his 
diagnosis and opinion in light of the record, the Board 
affords the opinion great probative weight.
In contrast, the Board observes that Dr. LO, in his October 
2004 letter, states that he is treating the veteran for 
peripheral neuropathy of his lower left leg that is a result 
of his diabetes mellitus.  However, although Dr. LO is 
apparently treating the veteran for his neuropathy and has 
indicated such diagnosis in treatment records, the basis for 
this diagnosis as of October 2004 is unclear in light of a 
nerve conduction velocity (NCV) test from January 2002 
demonstrating findings consistent with posterior primary rami 
spinal root irritation in the lower lumbar paraspinous 
region, but not neuropathy.  There is no other evidence of 
testing associated with the veteran's left peripheral 
neuropathy until the April 2008 VA examination, at which the 
veteran presented the physician statement in reference to the 
NCV that showed results consistent with neuropathy.  Again, 
the actual report is not of record, and neither the VA 
examiner nor the veteran reveals the name of the physician or 
date of the letter.  Further, there is no indication that Dr. 
LO considered the veteran's entire medical history in forming 
this opinion, to include myriad other diagnosed disorders 
that may have contributed to the veteran's left leg 
neuropathy, as well as private treatment records revealing 
diagnosis and treatment for degenerative disc disease of the 
lumbar spine and lumbar radiculopathy.  Without evidence of a 
rationale or medical basis for this opinion, the Board 
affords the opinion no probative weight.   

Additionally, the May 2007 letter from Dr. FS, one of the 
veteran's vascular surgeons, states that the veteran has 
peripheral neuropathy related to his diabetes mellitus.  
However, Dr. FS also provides no medical basis for either 
this diagnosis or his opinion as to the etiology of the 
neuropathy.  Again, without evidence of the rationale for Dr. 
FS opinion, the Board affords the opinion no probative 
weight.        

Thus, the Board determines that the opinions of Dr. LO and 
Dr. FS, although competent, are not probative as to the 
question of etiology.  Consequently, the only opinion both 
competent and probative of the claim is that of the April 
2008 VA examiner, which is against the veteran's claim.  
Thus, the preponderance of the evidence is against the 
veteran's claim; therefore, service connection for peripheral 
neuropathy of the left lower extremity must be denied. 

        Left eye disorder

The medical evidence indicates that the veteran has been 
blind in his left eye since 1998.  Accordingly, the Board 
finds that the veteran has a current diagnosis of a left eye 
disorder.  

However, the medical evidence also clearly shows that the 
veteran's left eye blindness occurred before his diabetes 
mellitus was diagnosed, and as a result of his interferon 
treatment for nonservice-connected hepatitis C.  Private and 
VA treatment records indicate that treatment with interferon 
was stopped when the blindness in the left eye developed and 
that interferon was not re-started out of concern for the 
right eye.  Further, the January 2004 VA examiner stated that 
the veteran's left eye blindness was due to an ophthalmic 
artery occlusion.  The Board acknowledges the statement of 
Dr. LO, his primary care physician, in May 2007 that the 
veteran's left eye blindness could be related to his 
diabetes.  However, Dr. LO does not provide a rationale for 
this opinion or address the contrary evidence in the record.  
Moreover, the phrase "could be" reveals the opinion to be 
little more than speculation.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Therefore, the Board accords no 
probative weight to the opinion of Dr. LO.
  
Thus, the competent and probative evidence is against a 
relationship between the veteran's left eye disorder and his 
diabetes mellitus.  Accordingly, service connection for a 
left eye disorder is denied.

        Atherosclerotic peripheral vascular disease

Private and VA treatment records document a diagnosis of 
peripheral vascular disease and such diagnosis was 
corroborated in the April 2007 VA examination report.  Thus, 
the veteran has a current diagnosis of peripheral vascular 
disease. 

The Board notes that there are multiple opinions addressing a 
possible relationship between peripheral vascular disease and 
the veteran's service-connected diabetes mellitus.  .  

A May 2007 letter from Dr. LO indicates that the veteran's 
peripheral vascular disease could be related to his diabetes 
mellitus, and the May 2007 letter from Dr. FS relates that 
his opinion is that the veteran's peripheral vascular disease 
had some contribution from the veteran's diabetes mellitus.  
Again, the use of the phrase "could be" by Dr. LO reflects 
that his opinion is speculative, and thus, not probative.  As 
for the statement of Dr. FS, the Board observes that Dr. FS 
provides no rationale for his opinion, but the Board does 
find the phrase "some contribution" to clearly indicate 
causation of the peripheral vascular disease by the service-
connected diabetes mellitus.  

In contrast, the April 2007 VA examiner indicated he could 
not opine as to a relationship between the veteran's 
peripheral vascular disease and his diabetes mellitus without 
speculation.  In support of this opinion, he noted that the 
veteran's hypertension, long history of tobacco use (until 
2002), and being overweight would all contribute to 
peripheral vascular disease, as would diabetes mellitus.  
Therefore, he indicated that he could not determine which 
disorder, if any, was the cause of the veteran's peripheral 
vascular disease.    

The Board also notes that the examination report reveals that 
the veteran reported that he was uncertain of the date of 
diagnosis of diabetes mellitus, but indicated that it was 
after he was diagnosed with hypertension.  Additionally, the 
examiner noted that hypertension was diagnosed in 1999 and 
peripheral vascular disease was diagnosed in 2002; therefore, 
he assumed that the diabetes mellitus was diagnosed between 
1999 and 2002.  The examiner then indicated that the onset of 
peripheral vascular disease in this case would be rather 
quick for an adult onset diabetic.  Therefore, although there 
is competent evidence against the conclusion that peripheral 
vascular disease is due to diabetes mellitus, there is 
competent evidence that supports a finding that peripheral 
vascular disease is due to diabetes mellitus.  The Board 
concludes that this evidence is of equal weight.  In 
resolving all doubt in the veteran's behalf, the claim of 
service connection for peripheral vascular disease is 
granted. 

PTSD

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of an aircraft mechanic 374th Combat Support Group of 
the U.S. Air Force.  Based on the foregoing, the Board finds 
that the veteran did not engage in combat with the enemy.  
Therefore, as indicated above, the veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.  See 
Morneau; Dizoglio; West (Carlton); and Zarycki.  

The veteran contends that he has PTSD due to his plane being 
fired upon when landing in the DMZ and hearing of another 
plane being shot down, requiring its crew to trek through the 
jungle.  Thus, he argues that service connection is warranted 
for PTSD. 

However, there is no competent medical evidence that the 
veteran has a current diagnosis of PTSD.  In this regard, the 
Board observes that several VA treatment records reflect that 
the veteran was screened for PTSD, and on some occasions the 
screen was positive and on other occasions, negative; 
however, the veteran has received no actual treatment or 
diagnosis of PTSD.  The most recent mental health treatment 
record demonstrates a diagnosis of depression and does not 
discuss PTSD.  Thus, no medical evidence reflects diagnosis 
or treatment for PTSD. 

Further, the veteran has not provided sufficient detail, 
i.e., names and dates, with regard to his claimed stressors 
to allow VA to attempt to verify the claimed traumatic events 
from the U. S. Army and Joint Services Records Research 
Center (JSRRC).  He has submitted statements with regard to 
his stressors both before and after the November 2007 remand, 
but has provided no further details.  In October 2006, the RO 
made a formal finding that there was insufficient information 
upon which to formulate a stressor verification request, and 
the veteran has not proffered additional detail of his 
stressors to change that finding.  Consequently, VA is unable 
to confirm that his alleged stressors actually occurred.  
Therefore, the veteran cannot meet the criteria necessary in 
order to establish entitlement to service connection for 
PTSD. 

III. Conclusion

The Board has considered the veteran's own statements with 
regard to his claimed disorders and their relationship to his 
diabetes mellitus and military service.  However, these 
statements are not competent evidence.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, in the 
present case, there is no competent and probative evidence in 
support of the claims denied herein.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence showing diagnoses of right leg peripheral 
neuropathy, upper extremity peripheral neuropathy, edema of 
the lower extremities, a right eye disorder, or PTSD or a 
relationship between left leg peripheral neuropathy or a left 
eye disorder and service-connected diabetes mellitus, the 
preponderance of the evidence is against the veteran's claims 
for service connection for right and left lower extremity and 
upper extremity peripheral neuropathy, edema of the lower 
extremities, a left and right eye disorder, and PTSD.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 
      

ORDER

Service connection for peripheral neuropathy of the left 
lower extremity, claimed as secondary to the veteran's 
service-connected diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right 
lower extremity, claimed as secondary to the veteran's 
service-connected diabetes mellitus is denied.

Service connection for bilateral upper extremity peripheral 
neuropathy, claimed as secondary to the veteran's service-
connected diabetes mellitus is denied.

Service connection for edema of the lower extremities is 
denied.

Service connection for a left eye disorder, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus is denied.

Service connection for a right eye disorder, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus is denied.

Service connection for atherosclerotic peripheral vascular 
disease, claimed as secondary to the veteran's service-
connected diabetes mellitus is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Service connection for PTSD is denied.


REMAND

Upon a review of the record, the Board determines that a 
remand is necessary in order to afford the veteran a VA 
examination with regard to the etiology of his depression.  
Specifically, the Board observes that service treatment 
records indicate that the veteran experienced symptoms of 
depression while in service.  Additionally, a post-service 
mental health record dated in August 2001 reflects a 
diagnosis of dysthymic disorder, and a prescription for 
Zoloft.  However, as of September 2008, VA treatment records 
reflect that the veteran was diagnosed with depression and 
being prescribed Sertaline, Trazadone, and Wellbutrin for his 
symptoms.  Recent mental health treatment records from the 
Panama City Community-Based Outpatient Center (CBOC) also 
note his various physical disorders as part of his diagnosis.  
Thus, the Board determines that the record raises the 
question of whether the veteran's depression underwent an 
increase in severity as a result of his service-connected 
diabetes mellitus.  Accordingly, a remand is required to 
afford the veteran a VA examination to determine the 
existence and etiology of his claimed depression.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA mental health treatment 
records from the Panama City CBOC dated 
from September 2008 onward.

2.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of his claimed depression.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
veteran, the examiner should opine as 
to the following:

a.	Is it at least as likely as not 
(50% probability or greater) that 
the veteran's depression is a 
result of his military service?

b.	Is it at least as likely as not 
(50% probability or greater) that 
the veteran's depression is due 
to, or has increased in severity 
as a result of, his service-
connected diabetes mellitus?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


